Citation Nr: 9911592	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for lumbar 
spine spondylolisthesis with spondylosis, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to June 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in July 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claims for a disability rating in excess of 20 percent for 
service-connected lumbar spine spondylolisthesis with 
spondylosis. 


REMAND

A preliminary review of the record discloses that the veteran 
testified at a videoconference hearing before the Board in 
February 1999 that he had received treatment from a 
chiropractor in the past several years and that he had missed 
time from work due to his service connected back disability.  
It appears based on this testimony that this treatment was 
after his last VA examination in July 1996.  While the 
veteran indicated that he would obtain and submit records 
pertaining to his chiropractic treatment and records of 
absences from work due to his lumbar spine disability, no 
records have been submitted.  Such records are clearly 
relevant to the veteran's claim.  

Under the circumstances of this case it would appear that the 
veteran's service connected back disability might have 
increased in severity since his last VA examination.  Also, 
the medical evidence appears to suggest that the veteran may 
have additional disability of his lumbar spine, and it is not 
clear whether any such additional disability is a 
manifestation of his service connected disability.  
Consequently, the Board is of the opinion that an additional 
examination of the veteran's back would be helpful.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his back 
disability since the July 1996 VA 
examination.  After obtaining any 
necessary authorization, the RO should 
obtain and associated those records with 
the claims file.

2.  The RO should request that the 
veteran provide employment records 
denoting his absences from work due to 
his lumbar spine disability.

3.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature, severity, and 
etiology of all disorders that are 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is further requested to review 
all pertinent records associated with the 
claims file and offer comments and an 
opinion, if possible, as to whether any 
additional diagnosed back disorder is 
causally or etiologically related to the 
veteran's service connected 
spondylolisthesis with spondylosis.  The 
examiner should describe in degrees of 
excursion any limitation of the low back 
that is found to be present and due to 
the low back disability.  In addition, 
the examiner is also requested to:  
(1) Express an opinion as to whether pain 
could significantly limit the functional 
ability of the low back during flareups 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flareups; 
and, (2) determine whether as a result of 
the low back disability, the low back 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


